            Case 2:20-cr-00186-JCM-VCF Document 34 Filed 02/03/21 Page 1 of 3

NICHOLAS A. TRUTANICH
United States Attorney
STEPHANIE N. IHLER
Assistant United States Attorney
501 Las Vegas Blvd South
Las Vegas, Nevada 89101
(702) 388 6336

                                    UNITED STATES DISTRICT COURT
                                          District of Nevada


UNITED STATES OF AMERICA,             )              Case No. 2:20 CR 186 JCM VCF 1
Plaintiff,                            )
                                      )
       v.                             )                        PETITION FOR ACTION
                                      )                        ON CONDITIONS OF
SERGIO BAUTISTA                       )                        PRETRIAL RELEASE
Defendant                             )



       Attached hereto and expressly incorporated herein is a Petition for Action on Conditions of

Pretrial Release concerning the above named defendant prepared by Samira A. Barlow, Senior U.S.

Pretrial Services Officer. I have reviewed that Petition and believe there is sufficient credible evidence

which can be presented to the Court to prove the conduct alleged, and I concur in the recommended

action requested of the Court.


    Dated this 3rd day of February, 2021.

                                                             NICHOLAS A. TRUTANICH
                                                             United States Attorney


                                                             By     /S/                        .
                                                                  STEPHANIE N. IHLER
                                                                  Assistant U. S. Attorney
                  Case 2:20-cr-00186-JCM-VCF Document 34 Filed 02/03/21 Page 2 of 3

PS 8
(Revised 12/04)



                                       UNITED STATES DISTRICT COURT
                                                   for the
                                            DISTRICT OF NEVADA

U.S.A. vs. SERGIO BAUTISTA                                         Docket No 2:20 CR 186 JCM VCF 1

                              Petition for Action on Conditions of Pretrial Release

       COMES NOW SAMIRA A. BARLOW, U.S. PRETRIAL SERVICES OFFICER, presenting an official
report upon the conduct of defendant SERGIO BAUTISTA. The defendant initially appeared on August
7, 2020, before U.S. Magistrate Judge Daniel J. Albregts, and was ordered released on a personal
recognizance bond with the following conditions:

            1. The defendant shall report to U.S. Pretrial Services for supervision.
            2. Travel is restricted to Clark County, Nevada.
            3. The defendant shall maintain current residence and may not move prior to obtaining
                permission from the Court, Pretrial Services or the supervising officer.
            4. The defendant shall maintain or actively seek lawful and verifiable employment and notify
                Pretrial Services or the supervising officer prior to any change.
            5. The defendant shall avoid all contact directly or indirectly with co defendant(s) unless it is
                in the presence of counsel.
            6. The defendant shall refrain from possessing a firearm, destructive device, or other
                dangerous weapons.
            7. The defendant shall refrain from the use or possession of synthetic drugs or other such
                intoxicating substances.
            8. The defendant shall submit to any testing required by Pretrial Services or the supervising
                officer to determine whether the defendant is using a prohibited substance. Any testing
                may be used with random frequency and may include urine testing, a remote alcohol testing
                system and/or any form of prohibited substance screening or testing. The defendant shall
                refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the
                efficiency and accuracy of any prohibited substance testing or monitoring which is/are
                required as a condition of release.
            9. The defendant shall pay all or part of the cost of the testing program based upon his ability
                to pay as Pretrial Services or the supervising officer determines.
            10. The defendant shall not be in the presence of anyone using or possessing a narcotic drug or
                other controlled substances.
            11. The defendant shall avoid all contact directly or indirectly with Tatanisha Bautista.
            12. Report via telephone any instance of COVID 19 symptoms, exposure, and/or quarantine
                immediately to the supervising officer.
            13. Comply with the directives of medical, public health, and government officials with respect
                to a quarantine and/or stay at home order.

On October 29, 2020, U.S. Magistrate Judge Daniel J. Albregts modified the defendants bond by
adding the following release conditions:
        Case 2:20-cr-00186-JCM-VCF Document 34 Filed 02/03/21 Page 3 of 3

  1. The defendant shall participate in a program of inpatient or outpatient substance use therapy
     and counseling if Pretrial Services or the supervising officer considers it advisable.
  2. The defendant shall pay all or part of the cost of the substance use treatment program or
     evaluation based upon his ability to pay as determined by Pretrial Services or the supervising
     officer.

          Respectfully presenting petition for action of Court and for cause as follows:

  1. On October 28, 2020, the defendant failed to call the Pretrial Services telephonic check    in
      system.
  2. On November 25, 2020, the defendant failed to call the Pretrial Services telephonic check   in
      system.
  3. On December 3, 2020, the defendant failed to report for drug testing.
  4. On December 4, 2020, the defendant failed to report for drug testing.
  5. On December 5, 2020, the defendant failed to report for drug testing.
  6. On December 18, 2020, the defendant tested positive for presence of methamphetamine.
  7. On December 23, 2020, the defendant failed to report for drug testing.
  8. On December 23, 2020, the defendant failed to call the Pretrial Services telephonic check   in
      system.
  9. On January 14, 2021, the defendant failed to report for drug testing.
  10. On January 20, 2021, the defendant failed to call the Pretrial Services telephonic check   in
      system.
  11. On January 23, 2021, the defendant failed to report for drug testing.
  12. On January 27, 2021, the defendant failed to call the Pretrial Services telephonic check   in
      system.
  13. On January 28, 2021, the defendant failed to report for drug testing.
  14. On January 31, 2021, the defendant failed to report for drug testing.
  15. On February 1, 2021, the defendant failed to report for drug testing.

PRAYING THAT THE COURT WILL ORDER THAT A SUMMONS BE ISSUED BASED UPON THE
ALLEGATIONS OUTLINED ABOVE. FURTHER, THAT A HEARING BE SET TO SHOW CAUSE WHY
PRETRIAL RELEASE SHOULD NOT BE REVOKED.

ORDER OF COURT
                                                I declare under penalty of perjury that the
Considered and ordered this ____ day of         information herein is true and correct.
January, 2021 and ordered filed and made a      Executed on this 3rd day of January, 2021.
part of the records in the above case.
                                                Respectfully Submitted,

______________________________                  _____________________________
Honorable Daniel J. Albregts                    Samira Barlow
U.S. District Judge                             Senior U.S. Pretrial Services Officer
                                                Place: Las Vegas, Nevada
